In the Interest of L.M.T., a Child















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-344-CV

IN THE INTEREST OF L.M.T., A CHILD
 

From the 249th District Court
Johnson County, Texas
Trial Court # 5338-98
                                                                                                                
 
MEMORANDUM OPINION
                                                                                                                

      On January 8, 1999, Appellant James Terry filed a motion to dismiss this appeal.  In relevant
portion, Rule 42.1(a) of the Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      The Appellee has not filed a response to the motion.  Accordingly, this cause is dismissed
with costs to be taxed against the appellant.

                                                                               PER CURIAM


Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed January 20, 1999
Do not publish